IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,105-01


EX PARTE RANDALL WAYNE MAYS, APPLICANT




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER B-15,717 392nd JUDICIAL DISTRICT COURT 
HENDERSON COUNTY


 Keasler, J., filed a concurring statement in which Price, J., joined. 

CONCURRING STATEMENT 
	I write separately to note my disagreement with some of the trial judge's findings and
conclusions.  
	The trial judge finds and concludes that trial counsels failure to request a competency
hearing and to raise the issue of insanity was a reasonable strategic determination.  I am not
totally convinced that counsels stated reasons can be characterized as reasonable trial strategy
under the facts here. (1)  However, Applicant has not made the requisite showing of prejudice. (2) 
I would therefore deny relief on grounds two and three on that basis.

DATE FILED: March 16, 2011
DO NOT PUBLISH 	



1.   See e.g., Wiggins v. Smith, 539 U.S. 510, 521-22 (2003).
2.   Strickland v. Washington, 466 U.S. 668, 694 (1984).